Citation Nr: 0605964	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  05-00 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and three friends


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The veteran served on active duty from July 1948 to June 
1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut. 

In November 2005, and again in January 2006, the Board 
received additional medical evidence from the veteran along 
with waivers of RO review of the newly submitted evidence.


REMAND

The veteran seeks service connection for arthritis of the 
multiple joints.  He asserts that his current arthritis of 
the shoulders, hands, hips, and knees is directly related to 
trauma sustained in a car accident in 1948.  The service 
medical records do indicate that the veteran was injured in a 
car accident during service.  The veteran has submitted 
statements from private physicians, dated in October 2005 and 
December 2005, which essentially indicate that the veteran's 
arthritis is possibly related to trauma sustained in the 
service car accident.  Neither physician provided an 
assessment of the likelihood of such a nexus.  Therefore, the 
Board finds that a VA examination is necessary to decide this 
claim.  See 38 C.F.R. § 3.159(c)(4).  The Board further notes 
that in an October 2005 videoconference hearing before the 
undersigned, the veteran's representative requested that the 
veteran be provided a VA examination.  

In light of these circumstances, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  The VBA should arrange for the 
veteran to be afforded a VA examination 
by a physician with appropriate expertise 
to determine the nature and etiology of 
the veteran's arthritis.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  The examiner should 
provide an opinion as whether there is a 
50 percent or better probability that the 
veteran's arthritis is related to the 
injuries he sustained in a car accident 
during service in 1948.  If the examiner 
is of the opinion that arthritis in some 
joints but not others is etiologically 
related to service trauma, he should so 
specify.  The examiner should provide the 
rationale for all opinions expressed.

2.  The VBA should ensure that the VA 
examination report complies fully with 
the above instructions, and if not, the 
VBA should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

3.  The VBA should also undertake any 
other development it determines to be 
indicated.

4.  Then, the VBA should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the VBA should issue a 
supplemental statement of the case, which 
includes review of all evidence submitted 
subsequent to the November 2004 statement 
of the case, and afford the veteran the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to any 
ultimate outcome warranted.  The veteran need take no action 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

